Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All of the references cited in the International Search Report have been considered.  None is anticipatory or meet the amended claims. The most pertinent of these references have been applied below.
	
	
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Kagoshima et al. (US 20040249118) in view of Suzuki et al. (US 20110178268), both listed on ISR and IDS.
As to claims 1-3, Kagaoshima (abs., claims, examples, 26, 37, 49-52, 66-70, 92) discloses a process of producing granular PAS comprising a first polymerization till the conversion of 50-98%, adding phase separation agents such as organic carboxylic acid metal (embracing alkali metal) salts with water, a second polymerization at 245-290 °C, wherein the molar ratio of water/NMP is 0.7-1.0, overlapping with the claimed range, and a gradual cooling process.    The molar ratio of dihalo-aromatic monomer to charged alkali 
Kagoshima is silent on the claimed cooling rate.
In the same area of endeavor of producing granular PAS, Suzuki (abs., claims, examples, 14, 35, 58, 61-68, 89, 96, 98-103) discloses a similar process using a cooling rate of 0.1-2 °C/min. (overlapping with the claimed range)  after a similar second polymerization at 245-290 °C to promote the formation of granular PAS and facilitate filtration. The resultant PAS shows a melt viscosity of 3-800 PaS measured at a temperature of 310 °C and a shear rate of 1,216 sec-1, overlapping with the claimed range.  It has been found that where claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists - see MPEP 2144.05.  
Therefore, as to claims 1 and 3, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Kagoshima and added the cooling process (rate) view of Suzuki, because the resultant process would yield improved granule formation of filtration. 
Furthermore, one ordinary skill in the art would have expected the process (and the resulting product) disclosed by Adams to feature the same viscosity property, because Adams obviously satisfy all of the material and chemical limitations of the instant invention-see MPEP 2112.01.  Furthermore, the examiner recognizes that not all of the claimed effects or physical properties are positively stated by the Kagoshima.  However, Kagoshima and Suzuki teach a process using the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Therefore, one of i.e. melt viscosity, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); see also MPEP § 2112.01(I)-(II).  If it is the applicant’s position that this would not be the case: (1) applicant must provide evidence to support the applicant’s position, and (2) it would be the examiner’s position that the application contains inadequate disclosure on how to obtain the claimed effects or properties with only the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.

Claim(s) 2 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Kagoshima et al. (US 20040249118) in view of Suzuki et al. (US 20110178268), both listed on ISR and IDS, and further in view of Chiong et al. (US 20160244569).
Disclosure of Kagoshima and Suzuki is adequately set forth in ¶1 and is incorporated herein by reference.  
They are silent on the claimed pH value. 
In the same area of endeavor of producing granular PAS, Chiong (abs., claims, examples, 31, 35) discloses the pH of the precipitation solution can also affect the particle integrity and fines levels of the precipitated particles as well as downstream. For instance, 
Therefore, as to claims 2, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Kagoshima and Suzuki and adjusted the pH after the second polymerization in view of Chiong, because the resultant process would yield improved particle integrity and fines levels of the precipitated particles as well as downstream.


Claim(s) 3 is (are) rejected under 35 U.S.C. 103(a) as being unpatentable over Kagoshima et al. (US 20040249118) in view of Suzuki et al. (US 20110178268), both listed on ISR and IDS, and further in view of Miyahara et al. (US 5744576).
Disclosure of Kagoshima and Suzuki is adequately set forth in ¶1 and is incorporated herein by reference.  
They are silent on the claimed pH value. 
In the same area of endeavor of producing granular PAS of at least 1 PaS, Miyahara (abs., claims, examples, 3:1-40, 7:10-68, 8:1-55, 10:45-55) discloses a similar process adding alkali metal carboxylate with water after a similar second polymerization to shorten polymerization time and obtain high polymerization degree. 
Therefore, as to claims 3, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by Kagoshima and Suzuki and added alkali metal carboxylate after the second polymerization in view of Miyahara, because the resultant process would shorten polymerization time and obtain high polymerization degree.  It is duly notified the claimed “phase separation” is an intended use limitation.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHANE FANG/Primary Examiner, Art Unit 1766